UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7786



RICHARD GRIFFIN,

                                            Plaintiff - Appellant,

          versus

ELIZABETH D. SCHER, individually and in her
official capacity; STERLING HALE MOORE, indi-
vidually and in his official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-1192-AM)

Submitted:   May 15, 1997                   Decided:   May 28, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Griffin, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A(b)(1) (West Supp. 1997). We have reviewed the

record and the district court's opinion and find that this appeal

is frivolous. Accordingly, we dismiss the appeal on the reasoning
of the district court. Griffin v. Scher, No. CA-96-1192-AM (E.D.
Va. Oct. 22, 1996). We deny Appellant's motion for the appointment

of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2